FILED

May 30, 2019
10:41 AM(ET)

TENNESSEE COURT OF

CLAIMS

 

TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS
AT KNOXVILLE

JENNIFER NOWLIN, ) Docket No. 2019-03-0012
Employee, )
)

V. ) State File No. 82431-2018
LOWES HOME CENTERS, )

Employer. )
) Judge Lisa A. Lowe

 

EXPEDITED HEARING ORDER DENYING BENEFITS
Decision on the Record

 

This case came before the Court on Ms. Nowlin’s Request for Expedited Hearing
seeking a decision on the record. Lowes Home Centers (Lowes) did not object to a
decision on the record.' Ms. Nowlin seeks payment of her outstanding medical bills,
temporary disability benefits, authorized treatment with Dr. Daniel Cordas, and
attorney’s fees. The issue is whether Ms. Nowlin is likely to prevail at a hearing on the
merits on entitlement to these benefits by establishing causation. For the reasons below,
the Court holds Ms. Nowlin is not likely to prevail and she is not entitled to the requested
benefits.

Ms. Nowlin’s Contentions

Ms. Nowlin worked for Lowes as a fulfillment coordinator pulling items from the
shelves for online orders and taking them to either the delivery or pick-up bay. She
alleged that on October 12, 2018, a customer came in to pick up a microwave.

In her affidavit, Ms. Nowlin noted that the microwave was placed on top of a
refrigerator. As she attempted to pull the microwave down, it was much heavier than
expected and jerked her arm down, pinning her arm between the microwave and

 

' The Court issued a Docketing Notice allowing the parties until May 17 to object to any exhibits and to
file position statements. Lowes filed a position statement, but Ms. Nowlin did not. The Court holds it
needs no additional information to issue a decision on the record.

1

WORKERS' COMPENSATION
refrigerator. Ms. Nowlin stated she felt immediate right-shoulder pain that progressed as
she finished her shift. However, she did not report her injury until a day or two later
during a “sync up” meeting with her supervisor, Candace Reed.

Ms. Reed provided a panel of physicians, and Ms. Nowlin chose LeConte Medical
Center for initial treatment. She saw Dr. Darin Hale at LeConte on October 23 and
complained that she fell at work about two days ago. He diagnosed right-shoulder injury
and right cervical radiculopathy. He instructed her to follow up with her primary care
physician within the week and assigned restrictions of avoiding heavy lifting and
strenuous activity.

Ultimately, Ms. Nowlin came under the care of Dr. Daniel Cordas, an
orthopedist. Dr. Cordas’s records revealed that her chief complaint continued to be right
shoulder and neck pain with radiation and numbness into her right hand. He made
multiple diagnoses and injected Ms. Nowlin’s shoulder but noted no improvement. He
restricted her from working for one week and recommended a cervical spine MRI.
Lowes declined to authorize the MRI and denied the claim. Lowes subsequently fired
Ms. Nowlin for poor attendance.

Ms. Nowlin seeks reimbursement for out-of-pocket medical expenses. She also
requested temporary partial disability benefits, since she remains under restrictions.
Additionally, Ms. Nowlin asked for continued authorized treatment with Dr. Cordas and
attorney’s fees.

Lowes’s Contentions

Lowes argued that Ms. Nowlin is not entitled to benefits because she failed to
establish that she sustained an injury arising primarily from her employment at a specific
date and time. Ms. Nowlin gave inconsistent descriptions of her injury and conflicting
accounts of when she reported it. On October 23, Ms. Nowlin completed a handwritten
report that contradicts her affidavit testimony. In the report, Ms. Nowlin said she was
picking up a microwave box, lost her grip, and her hand got pinned under the box. She
also said she “never thought much about it until last week.”

Ms. Reed stated in her affidavit that, contrary to Ms. Nowlin’s assertions, the only
“syne up” meeting happened on October 29, not a day or two after the alleged injury.
Lowes also submitted an email containing a statement from its Loss Prevention Manager,
Ian Pastorius, which contained the following:

On Thursday, 10/25 around 8:00 a.m., I spoke to [Ms. Nowlin] about her
arm. She said she hurt it pulling a microwave earlier that week in
receiving. I asked her what time the incident took place and she did not
know. I pulled the microwave sales of the date and there were none found.

2
I also pulled the sales on 10/12/2018 and there were no microwave sales
that day either. Jennifer said the incident took place in the PL bay in
receiving. There is no video of that area or at customer service with a
microwave. She said there were no employees around receiving to see the
incident take place.

Lowes also provided a statement from an employee, Cameron Netherland, who stated he
was with Ms. Nowlin in the pick-up bay moving orders around and cleaning. He stated
he moved all boxes and items and did not recall Ms. Nowlin moving anything or
becoming injured.

Findings of Fact and Conclusions of Law

Ms. Nowlin must present sufficient evidence to prove she is likely to prevail at a
hearing on the merits. McCord v. Advantage Human Resourcing, 2015 TN Wrk. Comp.
App. Bd. LEXIS 6, at *7-8, 9 (Mar. 27, 2015); Tenn. Code Ann. § 50-6-239(d)(1) (2018).
Ms. Nowlin must show she suffered an accidental injury that was “caused by a specific
incident, or set of incidents, arising primarily out of and in the course and scope of
employment, and is identifiable by time and place of occurrence.” Tenn. Code Ann. §
50-6-102(14).

Here, the threshold issue is whether Ms. Nowlin came forward with sufficient
evidence to establish the occurrence of a specific incident on October 12, 2018,
identifiable by time and place of occurrence. For the reasons below, the Court holds she
did not.

Ms. Nowlin’s affidavit indicated she injured her shoulder and right arm on
October 12, 2018, when retrieving a microwave and that her right arm was pinned
between the microwave and a refrigerator. She stated she felt immediate pain and
reported the injury a day or two later during a “sync up” meeting. In Ms. Nowlin’s
handwritten October 23 statement, she said she was picking up a microwave box, lost her
grip, and her hand got pinned under the box. She said she “never thought much about it
until last week and it’s really hurting bad[ly] now and going down my shoulder and arm.”

In contrast, Ms. Reed denied a sync-up meeting took place until October 29 and
stated that Ms. Nowlin reported the injury on October 23, not a day or two following the
alleged incident. Lowes’s Loss Prevention Manager said there were no microwaves sold
on October 12, the date Ms. Nowlin claimed her injury occurred, and Mr. Netherland
worked with Ms. Nowlin that date and did not recall her moving anything or becoming
injured. Further, the October 23 LeConte Medical Center note indicated Ms. Nowlin
injured her shoulder at work about two days earlier.
Ms. Nowlin made inconsistent statements about how and when the injury occurred

and when she experienced pain and radiating symptoms. She also made conflicting
statements about when she reported the injury. These inconsistencies call into question
her credibility. Based on those inconsistencies and the refuting statements of Lowes’s
witnesses, the Court concludes that Ms. Nowlin failed to come forward with sufficient
evidence to prove likelihood of success at trial in establishing she sustained a specific
work-related incident identifiable by time and place of occurrence.

IT IS, THEREFORE, ORDERED as follows:

I.

Ms. Nowlin’s claim against Lowes Home Centers is denied at this time.

2. This case is set for a Scheduling Hearing on July 30, 2019 at 10:00 a.m.

Eastern Time. The parties must call (865) 594-0109 or (toll-free) (855) 383-0003
to participate in the Scheduling Hearing. Failure to appear by telephone may
result in a determination of the issues without your further participation.

ENTERED on May 30, 2019.
Wie A. Wunwue

LISA A. LOWE, JUDGE
Court of Workers’ Compensation Claims

 

APPENDIX

Exhibits:

I.

fe oe PS ge bo

9.

Affidavit of Jennifer Nowlin

Lowes Home Centers Workers’ Compensation Employee Statement
Wage Statement, Form C-41

Separation Notice

Employee’s Choice of Physician, Form C-42

Medical Records of LeConte Medical Center

Medical Records of Dr. Daniel Cordas, Smoky Mountain Orthopedics
Medical Expense from Jack Hughston Memorial Hospital

Medical Expenses of Wal-Mart Pharmacy

10. Docketing Notice for On-The-Record Determination

11. Lowes’s Response to Employee’s Request for Expedited Hearing
12. Affidavit of Terrence Woodley

13. Statement of Ian Pastorius

14. Affidavit of Candace Reed
Technical Record:

1. Petition for Benefit Determination
2. Dispute Certification Notice

3. Request for Expedited Hearing

CERTIFICATE OF SERVICE

I certify that a correct copy of the Expedited Hearing Order was sent to the
following recipients as indicated below on May 30, 2019.

 

 

Employer’s Attorney

 

 

 

 

 

 

Name Certified | Fax | Email | Service sent to:
Mail
Jonathan Doolan, X | jonathan@collinsdoolan.com
Employee’s Attorney
/C. Christopher Brown, | x chris.brown@leitnerfirm.com

 

—
j

\ eee, $s Shore xl pin 4.2..0n

PENNY SHRUM, Court Clerk Kany
WC.CourtClerk@tn.gov

 
 

EXPEDITED HEARING NOTICE OF APPEAL

Tennessee Division of Workers’ Compensation
www.th.gov/labor-wid/weomp. shtml
wc.courtclerk@tn.gov
1-800-332-2667

Docket #:
State File #/YR:

 

Employee

V.

 

Employer
Notice
Notice is given that

 

[List name(s) of all appealing party(ies) on separate sheet if necessary]

appeals the order(s) of the Court of Workers’ Compensation Claims at

to the Workers’ Compensation Appeals

 

Board. [List the date(s) the order(s) was filed in the court clerk’s office]

Judge

 

Statement of the Issues
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

Additional Information
Type of Case [Check the most appropriate item]

L1 Temporary disability benefits
L] Medical benefits for current injury
L] Medical benefits under prior order issued by the Court

List of Parties
Appellant (Requesting Party): At Hearing: LlEmployer LJEmployee

Address:

 

Party’s Phone: Email:
Attorney’s Name: BPR#:
Attorney's Address: Phone:

Attorney's City, State & Zip code:

 

Attorney's Email:

 

* Attach an additional sheet for each additional Appellant *

LB-1099 rev, 10/18 Page 1 of 2 RDA 11082
Employee Name: __ SF#: DOI:

Appellee(s)
Appellee (Opposing Party): At Hearing: L]Employer LlEmployee

 

Appellee’s Address:

 

 

 

Appellee’s Phone: Email:
Attorney’s Name: BPR#:
Attorney’s Address: Phone:

 

Attorney’s City, State & Zip code:

 

Attorney's Email:

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I, , certify that | have forwarded a true and exact copy of this
Expedited Hearing Notice of Appeal by First Class, United States Mail, postage prepaid, to all parties
and/or their attorneys in this case in accordance with Rule 0800-02-22.01(2) of the Tennessee Rules
of Board of Workers’ Compensation Appeals on this the day of , 20

 

[Signature of appellant or attorney for appellant]

 

LB-1099 rev. 10/18 Page 2 of 2 RDA 11082
Tennessee Bureau of Workers’ Compensation
220 French Landing Drive, I-B
Nashville, TN 37243-1002
800-332-2667

AFFIDAVIT OF INDIGENCY

 

 

, having been duly sworn according to law, make oath that

because of my poverty, | am unable to bear the costs of this appeal and request that the filing fee to appeal be

waived. The following facts support my poverty.

1. Full Name:

 

3. Telephone Number:

5. Names and Ages of All Dependents:

 

 

 

 

6. lam employed by:

2. Address:

 

4. Date of Birth:

Relationship:
Relationship:
Relationship:

Relationship:

 

 

 

 

 

 

My employer’s address is:

My employer’s phone number is:

 

 

7. My present monthly household income, after federal income and social security taxes are deducted, is:

$

8. | receive or expect to receive money from the following sources:

AFDC $
Ss! $
Retirement $
Disability $

Unemployment $
Worker's Comp.$
Other $

LB-1108 (REV 11/15)

per month
per month
per month
per month
per month
per month
per month

beginning

 

 

beginning
beginning

 

beginning

 

beginning

 

beginning

 

beginning

 

RDA 11082
9. My expenses are:

 

 

 

Rent/House Payment $ permonth Medical/Dental $ per month

Groceries $ per month Telephone $ per month

Electricity $ per month School Supplies $ per month

Water $ per month Clothing $ per month

Gas $ per month Child Care $ per month

Transportation $ per month Child Support $ per month

Car $ per month

Other $ per month (describe: )
10. Assets:

Automobile $ (FMV)

Checking/Savings Acct. $

House $ (FMV)

Other $ Describe:

 

11. My debts are:

Amount Owed To Whom

 

 

 

 

 

 

 

 

I hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that | am financially unable to pay the costs of this appeal.

 

APPELLANT

Sworn and subscribed before me, a notary public, this

day of , 20

 

NOTARY PUBLIC

My Commission Expires:

LB-1108 (REV 11/15) RDA 11082
 

Expedited Hearing Order Right to Appeal:

If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

1. Complete the enclosed form entitled: “Expedited Hearing Notice of Appeal,” and file the
form with the Clerk of the Court of Workers’ Compensation Claims within seven
business days of the date the expedited hearing order was filed. When filing the Notice
of Appeal, you must serve a copy upon all parties.

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of the appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
it with the court clerk within ten business days of the filing the Notice of
Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
parties within ten business days of the filing of the Notice of Appeal. The statement of
the evidence must convey a complete and accurate account of the hearing. The Workers’
Compensation Judge must approve the statement before the record is submitted to the
Appeals Board. If the Appeals Board is called upon to review testimony or other proof
concerning factual matters, the absence of a transcript or statement of the evidence can be
a significant obstacle to meaningful appellate review.

4. If you wish to file a position statement, you must file it with the court clerk within fen
business days after the deadline to file a transcript or statement of the evidence. The
party opposing the appeal may file a response with the court clerk within ten business
days after you file your position statement. All position statements should include: (1) a
statement summarizing the facts of the case from the evidence admitted during the
expedited hearing; (2) a statement summarizing the disposition of the case as a result of
the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
argument, citing appropriate statutes, case law, or other authority.

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.